Stangee, J.
The written communication of counsel for plaintiff and defendant indicate that the only matter in difference between the parties is a question of taxed costs. This is not a proper question to be determined upon a rule to show cause why a verdict should not be set aside and a new trial granted. It seems that the other matters originally raised have been settled by the parties, and there is nothing for the court to do but to dismiss the rule.
I will sign a formal order dismissing the rule to show cause.